SWISHER HYGIENE INC. c/o Akerman LLP 350 East Las Olas Boulevard Suite 1600 Fort Lauderdale, FL 33301 December 30, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-7010 Re: Swisher Hygiene Inc. — FormAW Request for Withdrawal of Post-Effective Amendment No.3 to Registration Statement on FormS-4 File No.333-173224 Ladies and Gentlemen: Pursuant to Rule477 promulgated under the Securities Act of 1933, as amended, Swisher Hygiene Inc. (the “Company”) hereby requests the immediate withdrawal of its Post-Effective Amendment No.3 (the “Filing”) to the Company’s Registration Statement on Form S-4 (File No.333-173224), which was filed with the Securities and Exchange Commission on December 30, 2015. The Filing was inadvertently submitted under the form type header “S-4 POS” when it was filed on the EDGAR system. The Filing should have been submitted under the form type header “POS AM.” No securities have been sold pursuant to the Filing. The Company will re-file a Post-Effective Amendment No.3 to the Company’s Registration Statement on Form S-4 (File No.333-173224) under the form type header “POS AM” as soon as practicable following acceptance of this request for withdrawal. If you have any questions regarding this request for withdrawal, please contact Michael Francis of Akerman LLP, our outside counsel, at (305)982-5581. Sincerely, /s/ Richard L. Handley Richard L. Handley Chairman of the Board CC: Michael Francis, Akerman LLP
